Citation Nr: 1539577	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-24 322	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior to September 6, 2012, and greater than 20 percent from September 6, 2012, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to August 1946 and from January 1951 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of July 2011 and September 2013.  The Veteran and his wife presented sworn testimony in support of the appeal during a videoconference hearing before the undersigned in April 2014.  A transcript of the hearing has been reviewed.

In August 2014, the Board decided four of the Veteran's appealed issues, and remanded the matter of the appropriate disability rating for his bilateral hearing loss for further evidentiary development.  Such development having been satisfactorily completed, as discussed further below, the matter has been returned to the Board for further appellate review.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

In June 2015, the Veteran's attorney submitted written argument in support of the Veteran's appeal, along with additional copies of recent VA medical records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The instant claim for an increased rating for bilateral hearing loss was received by VA on June 13, 2012. 

2.  The report of a September 2012 VA audiologic examination constitutes the earliest evidence supporting a 20 percent disability rating for bilateral hearing loss.  

3.  The private and VA hearing evaluations done in 2014, to include the VA examination conducted in December 2014, cannot be used to evaluate the Veteran's hearing loss.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent was not warranted prior to September 6, 2012.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014) ; 38 C.F.R. §§ 3.400(o), 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  A disability rating in excess of 20 percent is not warranted for any time period on or after September 6, 2012.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400(o), 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by letters of February and March 2011 to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the duty to notify, case law requires some discussion of the April 2014 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issue on appeal was identified and discussed at the Board hearing; and as explained above, the nature of the Veteran's discontent and the chain of events leading to the appeal was clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claim on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations of the Veteran to the extent possible, and provided an adequate discussion of relevant symptomatology.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).



Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10. 

Because this appeal has been ongoing for a period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the regulatory rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  "(D)isability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Service connection for bilateral hearing loss resulting from acoustic trauma during service was granted in December 2008, effective in February 2008.  A 10 percent disability rating was assigned based upon the Veteran's objective audiometric test results.  The instant appeal arises from a claim for an increased disability rating which the Veteran filed in June 2012.  Pursuant to this claim, he underwent further audiometric testing during a VA examination in September 2012.  The report of this examination shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
75
75
LEFT
30
40
70
90
90

The right ear pure tone threshold average was 62 hertz and the left ear average was 72 hertz.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.  The examiner specifically noted that the test results were valid for rating purposes and that the use of speech discrimination scores was appropriate for the Veteran.  When these results are applied to the rating formula, they equate to a Level V for the right ear, and a Level VI for the left ear.  Thus, these test results equate to a 20 percent disability rating under the provisions of 38 C.F.R. § 4.85.

Based upon the results of this testing, the RO increased the disability rating assigned to the Veteran's hearing loss to 20 percent, effective as of the date of the VA examination. 

During the April 2014 hearing on appeal, the Veteran and his wife testified that the Veteran's hearing loss causes frustrations for both of them, and that he feels his hearing aids do not work effectively.  He stated that he does not attend the movies because he finds it difficult to comprehend the sound.  He also feels he misses a great deal at lectures and religious services due to his hearing loss.  

In April 2014, the Veteran's attorney submitted a copy of private audiological evaluation performed in March 2014.  These results reflect diminished hearing acuity since the 2012 VA examination.  Additionally, a graphic representation of the Veteran's hearing acuity, measured by VA for purposes of new hearing aids in September 2014 reflects equivalent findings to the September 2012 VA examination report. 

Neither of these reports provides a basis for assigning a disability rating for compensation purposes, however.  Although the private audiological results reflect a further decrease in the Veteran's hearing acuity, the report provided does not contain adequate information to allow for VA rating of this disability.  For instance, although the Veteran's speech discrimination was tested using various testing methods, to include the Maryland CNC method which is prescribed for VA use in rating by 38 C.F.R. § 4.85, it is unclear whether the test was administered in a comparable way.  For example, the audiologist reported a result for words and a result for phonemes.  Although the audiologist specified the Veteran's speech reception thresholds in decibels for each ear, the CNC test was not administered at the Veteran's speech recognition threshold, but rather at a higher decibel level.  Unless the VA audiological examiners administer the test in this exact manner, the private test results are not comparable to the earlier VA results already of record. 

Additionally, the private audiologist did not provide decibel test results at the 3000 and 4000 Hertz levels, which are required for rating under 38 C.F.R. § 4.85 . She reported a pure tone average by using the results at 500, 1000, and 2000 Hz, then dividing by 3.  In contrast, VA calculates the pure tone average by using the results at 1000, 2000, 3000 and 4000 Hz, then dividing by 4.  Therefore, the pure tone averages shown by the private audiologist are simply not compatible with how VA rates hearing loss disabilities.  Her detailed report does not provide any of the audiometric test results, so the only figures available were the 500, 1000 and 2000 Hz results in her accompanying letter.  

The September 2014 VA audiologic testing was performed for the purpose of selecting the proper hearing aid for the Veteran, rather than for rating his hearing acuity for compensation purposes.  Although speech recognition scores are reported, there is no indication that the CNC word list was used, as it is for official C&P examinations.

Governing regulation requires precise testing methods to provide comparable results so that each individual Veteran will be evaluated the same way each time he or she requests re-evaluation, and also so that all Veterans with hearing loss will receive the same levels of compensation for the same levels of hearing loss.  To assign disability ratings in any other way would likely result in inequity in ratings, especially since hearing impairment can be accurately and precisely measured.  Lendenmann.

In December 2014, pursuant to the Board's remand, the Veteran underwent another VA examination.  Audiometric testing yielded an average of 72 Hertz in the right ear and an average of 83 Hertz in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.  When these results are plugged into the formula for rating hearing loss, they indicate a 30 percent disability rating would be assignable, based upon a Level VI in the right ear and a Level VII in the left ear.  However, the examiner deemed that the test results were not valid for rating purposes, and were not indicative of organic hearing loss.  The examiner further noted the Veteran's speech discrimination scores could not be used because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that made the combined use of pure tone average and speech discrimination scores inappropriate.  

Therefore, the examiner concluded that both the audiometric pure tone results and the speech discrimination scores were not valid.  He provided a rationale as to why the results were invalid - stating that the SRT (speech recognition threshold) was not in agreement with the puretone averages and use of the speech discrimination score was not appropriate due to inconsistent scores from test to test.

Governing regulations do allow evaluations under Table VIA for assigning the numeric designation of hearing impairment based only on puretone threshold averages, in situations where an examiner certifies that the speech discrimination test cannot be used for reasons set out above.  However, here, use of the puretone threshold averages is also not appropriate, as the examiner also stated those results were invalid.  

Subsequent VA treatment records reflect that the Veteran continued to express dissatisfaction with various aspects of his VA-provided hearing aids.  

The Board has reviewed and considered the private audiometric results of record.  As set forth above, however, these tests were not performed using the same methods and clinical controls stipulated by regulation and cannot be compared to the VA examination results.   

Thus, during the time period at issue, the preponderance of the evidence is against a disability rating greater than 10 percent prior to September 6, 2012, and in excess of 20 percent on and after that date.  Unfortunately, for the reasons given above, the 2014 medical evidence - both private and VA - cannot be used. 

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary

for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that although the schedular criteria were difficult to apply in this case; there is no indication that his level of disability and symptomatology are not being fairly compensated.  In other words, there is no indication that any additional, extra-schedular compensation is warranted to remediate the situation.  

The Board further notes that VA examiners addressed the functional effects of the Veteran's hearing loss by noting that the Veteran's hearing loss results in trouble hearing speech and at concerts.  See Martinak v. Nicholson¸ 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).


ORDER

A disability rating greater than 10 percent for bilateral hearing loss prior to September 6, 2012, is denied.

A disability rating greater than 20 percent for bilateral hearing loss on and after September 6, 2012, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


